Cook, P. J.,
delivered the opinion of the court.
The appellee, on August 10, 1912, made a shipment of cattle from Lamar, Miss., which was at the -time within that portion of the state of Mississippi whence cattle could be shipped as being free from tick infection. The destination of this cattle was National Stockyards, Ill. Appellee duly paid the freight on this shipment. Under the rules and regulations of the United States Department of Agriculture then in force, with reference to the infection of cattle with ticks and the shipment of the same, it was required that the railroad company should label each car to show certain facts with reference to tick infection, and at the destination of the cattle shipped in this case over the railroad of appellant were maintained accordingly two separate and distinct yards for receiving shipments of cattle. This was done in order to comply with government regulations. One yard was termed the “ Native Division Pen” and the other the “Quarantine Division Pen.” It was the duty and was required of it by the government for the appellant in accepting and loading shipments of cattle from the Lamar section of Mississippi to label its cars of cattle to show in which of these pens the said cattle were entitled to be unloaded. The cattle in the instant case were entitled to *314be unloaded in tbe “Native Division Pen,” and if they bad been so unloaded tbis lawsuit would never bave arisen. But tbe appellant negligently failed and omitted to tag and label tbe car as required, and to show that fact, and bence under tbe requirements of tbe said regulations tbe cattle had to be, and were unloaded In tbe “Quarantine Division Pen.” Tbe cattle in tbe “Native Division Pen” are free from tick infection or contagion, and those in tbe “Quarantine Division Pen” are not. Tbis resulted in a loss of fifty cents per hundredweight to appellee, as agreed in tbe agreed statement of facts filed in tbe court below in tbis case; tbe amount of the judgment being such difference, with interest.
It is contended by counsel representing tbe appellant Railroad Company in this appeal that tbis court, in Illinois Central R. R. Co. v. W. J. Davis & Co., 72 So. 874, announced á rule which, if followed, demands a reversal and dismissal of tbis case. Tbe facts in tbe Davis Cáse are, we think, altogether different from tbe facts of tbe instant case. In tbe Davis Case there was a claim for damages on account of an unreasonable delay in tbe transportation of tbe cattle from tbe initial point to tbe point of destination, which caused a shrinkage in the weight of tbe cattle. This damaged the cattle physically, and tbis physical deterioration, and tbis loss of weight was a damage to tbe thing shipped, which damage caused tbe plaintiff to lose money. Tbe Davis Case was correctly decided, but we think tbe facts of tbis make an entirely different case. Here there was no delay. Here there was no damage to tbe cattle. Here there was no loss of tbe thing shipped. Tbe damage in tbe present ease was tbe result of defendant’s negligence in failing to put the proper tag on tbe car.
Tbe contract in tbis case was prepared by the common carrier, and we are of opinion that there is *315nothing in it which required the shipper to give any written notice to the carrier.
It is quite reasonable to say that the shipper did not know that the carrier had neglected to do its duty until the ten days mentioned in the hill of lading had expired, But, he that as it may, we construe the hill of lading to mean that the “loss” referred to is a loss of the thing shipped, and the word “damage” means some physical impairment of the article shipped, which physical impairment damaged the shipper ”s pocketbook.

Affirmed.